            Case 4:20-cv-06806-KAW Document 5 Filed 09/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID LEE ANDERSON,                                  No. 2:20-cv-1702 DB P
12                        Petitioner,
13             v.                                         ORDER
14   DANIEL CUEVA,
15                        Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

19             The application attacks a conviction issued by the Alameda County Superior Court.

20   While both this court and the United States District Court in the district where petitioner was

21   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

22   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

23   readily available in Alameda County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

25             1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and

26   ////

27   ///

28
         Case 4:20-cv-06806-KAW Document 5 Filed 09/24/20 Page 2 of 2



 1

 2            2. This matter is transferred to the United States District Court for the Northern District

 3                  of California.

 4   Dated: September 23, 2020

 5

 6

 7   /bh
     ande1702.108
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
